DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 2-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the second electrode comprises a region overlapping with the oxide semiconductor layer, wherein the second electrode comprises a region overlapping with the source electrode and a region overlapping with the drain electrode, wherein the first layer comprises a region extending beyond an end portion of the source electrode, wherein the second layer comprises a region extending beyond an end portion of the drain electrode, as disclosed in Claims 2 and 3.
In the instant case, Yamazaki et al. (US 2013/0221350) disclose a semiconductor device with thin film transistor with a high aperture ratio which has stable electric characteristics, wherein the  semiconductor device comprising: a substrate; a terminal portion comprising: a first conductive layer on the substrate; an insulating layer on the first conductive layer; a second conductive layer on the insulating layer; and a third conductive layer on and in contact with the second conductive layer; and an FPC overlapping the third conductive layer and connected to the third conductive layer, wherein the second conductive layer and the third conductive layer each have a light transmitting property, and wherein the first conductive layer is in electrical contact with the second conductive layer and the third conductive layer. 
Yamazaki (US 8,674,354) discloses a semiconductor device and a method of making the same comprising a first gate electrode over a substrate; a first gate insulating layer comprising a first metal oxide film, over the first gate electrode; an oxide semiconductor layer overlapping with the first gate electrode, over the first gate insulating layer; a source electrode and a drain electrode over the oxide semiconductor layer; a second gate insulating layer comprising a second metal oxide film, over the oxide semiconductor layer, the source electrode, and the drain electrode; and a second gate electrode over the second gate insulating layer, wherein the first metal oxide film and the second metal oxide film are gallium oxide films.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898